ORDER

PER CURIAM.
Roy Jones appeals from the judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. He contends he involuntarily pleaded guilty because his plea counsel failed to assert a meritorious defense of entrapment.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).